Citation Nr: 0839132	
Decision Date: 11/13/08    Archive Date: 11/20/08	

DOCKET NO.  05-31 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1951 to 
November 1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  In November 2007, 
the Board remanded the appeal for additional evidentiary 
development.  All development requested on remand has been 
completed and the case is now ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran has been granted service connection for 
bilateral hearing loss (with a 70 percent evaluation), 
tinnitus (with a 10 percent evaluation), a fungus infection 
of the ears and dermatitis with healed scars (with a 
10 percent evaluation), and a scar on the back 
(noncompensable); with a combined schedular evaluation of 
80 percent, effective from September 2003.  

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude any substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in both May and 
July 2004, prior to the issuance of the rating decision now 
on appeal from February 2005.  This notice informed him of 
the evidence necessary to substantiate his claim for TDIU, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The veteran was 
specifically requested to assist the RO in contacting his 
last employer, but the veteran failed or refused to assist 
the RO in any way to obtain the requested information.  
During the lengthy pendency of this appeal, the veteran has 
been provided all of the relevant laws and regulations 
governing awards of TDIU, and he has been provided with 
multiple examinations which are adequate for rating purposes, 
and clinical opinions have been sought and provided 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All-known 
available records have been collected for review.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To establish entitlement to TDIU due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.6, 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

The regulatory scheme for an award of TDIU provides both 
objective and subjective criteria.  Hatlestad, supra; 
VAOPGCPREC 75-91.  The objective criteria, set forth at 
38 C.F.R. § 3.340(a)(2), provide for a total rating where 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a), 
provide for an award of TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated at 60 percent or more, or at least one disability rated 
40 percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  
38 C.F.R. §§ 3.340, 3.41, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that an individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

The sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
a veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  

Analysis:  The veteran filed his claim for TDIU in May 2004, 
at age 71.  In that claim, he indicated that his most recent 
employment was with a "Co-op" in a town in Kansas.  At block 
17, when asked whether he left this last employment because 
of disability, he initially indicated no, but then altered to 
this to yes.  As noted above, the RO attempted to locate this 
employer to obtain personnel or other records in support of 
the veteran's claim, but was unable to do so with the limited 
information provided by the veteran.  Additional VCAA notice 
requested his assistance in either obtaining these records or 
getting a signed release with proper name and address, and 
the veteran did not respond at any time during the pendency 
of the appeal.  In his notice of disagreement, the veteran 
argued that his severe hearing loss prevented him from 
working.  The veteran submitted no other objective evidence 
with respect to this claim, or information regarding attempts 
to obtain employment unsuccessfully, or clinical or other 
competent opinions in support of his claim.  

In the February 2005 rating decision on appeal, the RO denied 
evaluations in excess of 70 percent for hearing loss, in 
excess of 10 percent for tinnitus, in excess of 10 percent 
for a fungal infection of the ears and dermatitis, and a 
compensable evaluation for a scar on the back, as well as the 
veteran's underlying claim for service-connected TDIU.  The 
veteran only disagreed with the TDIU aspect of that rating 
decision.  

The veteran was provided a VA general medical examination in 
August 2004 which included a review of his complete claims 
folder and all medical records on file.  The examiner noted 
that the veteran had been granted service connection for 
severe hearing loss, tinnitus, dermatophytosis, and a scar.  
The examiner noted that the veteran had been treated for a 
fungal infection of his ears in May 1952, but by the time of 
his physical examination for separation in 1954, his skin was 
normal and the ear examination was normal.  In 1960, he was 
noted to have no active ear disease or infection and had 
recurrent intertrigo of the groin related to dermatophytosis 
or fungal infection of the skin.  He had a more recent VA 
examination for skin in December 2003 where he complained of 
pimple-like blemishes in the small of the back, top of the 
head and arms.  Upon review of that examination and current 
physical examination, the VA physician found that the veteran 
had acute lesions which were consistent which folliculitis 
and had no relationship to the previously service-connected 
dermatophytosis of the groin.  

The examining VA physician also noted current treatment 
records for the veteran for non-service-connected 
disabilities including hypertension, chronic obstructive 
pulmonary disease, obesity, arthritis of the right ankle and 
lumbar spine, heel pain with large calcaneal spurs and 
plantar fasciitis.  He had been diagnosed with diabetes 
mellitus in 1997, obstructive sleep apnea in 1994, and 
myasthenia gravis in August 2001 with mild dysphagia, and 
ptosis of the right eyelid.  Previous evaluations had also 
identified renal cysts and diverticulosis.  A most recent 
chest X-ray showed a tortuous descending aorta, calcified 
granuloma of the right mid-lung, minimal dorsal 
dextroscoliosis of the thoracic spine.  X-rays and a CT scan 
of the lumbar spine had revealed degenerative disc disease 
and arthritis of the lumbar spine.  Recent neurologic 
evaluation for myasthenia gravis noted clear speech, mild 
bifacial weakness, no proximal muscle weakness, and a normal 
gait.  He was 68 inches tall and weighed 242 pounds.

Upon examination, the veteran complained of tiring very 
easily with moderate activity after two hours.  He reported 
severe fatigue after two-hour periods of work.  He also 
complained of weakness, breathing problems, chronic back 
pain, and difficulty doing household chores with bending or 
lifting, gardening, or stooping.  There were recurrent 
pimple-like lesions occurring on the back, legs, head, 
beltline and arms.  He complained of occasional swelling in 
the ankles and had slight left ankle swelling at times.  He 
did have occasional double vision related to myasthenia 
gravis.  He complained of seasonal allergies and his teeth 
were poor.  He reportedly did not have hypersomnolence and 
was using a continuous positive airway pressure machine for 
sleep apnea.  He claimed urinary urgency approximately every 
two hours.  He had frequent leg cramps and his feet became 
sore and cramped.  The veteran reported that "he is retired 
as of 1994 and worked as a metal lather. . ."  

Physical examination revealed dry, white scaly lesions 
consistent sun-damaged skin known as actinic keratoses, and 
there were scattered lesions of the hair follicles noted at 
the top of the head, left upper back, right upper arm, back, 
abdomen and both thighs and lower legs.  These were 
identified as folliculitis and in no way consistent with 
dermatophytosis or any fungal skin condition previously noted 
during service and for which service connection had 
previously been allowed.  The ear canals were clear and there 
was no evidence of ear fungus.  The tympanic membranes were 
intact and normal in appearance with no perforation, no 
injection, no exudate or discharge.  Musculoskeletal range of 
motion of the peripheral joints appeared normal, cervical 
spine motion was full and normal without pain, and lumbar 
flexion was normal but with mild pain and rotation was 
reduced to the left.  There were no muscle spasm and no 
atrophy.  Neurologically, the veteran was alert and oriented, 
speech was fluent, posture and gait were normal.  

Diagnoses from this examination were that the veteran had a 
well-healed traumatic scar of his midback, and there was no 
clinical evidence of previously service-connected 
dermatophytosis of the groin or fungal infection of the ears.  
Nonservice-connected diagnoses included myasthenia gravis 
with mild ptosis of the right eyelid and mild dysphagia.  The 
doctor wrote that this neuromuscular condition caused the 
veteran to experience easy fatigability and made him unable 
to perform constant moderate activity greater than two hours.  
Arthritis and degenerative disc disease of the lumbar spine 
would preclude any laborious work requiring heavy or repeated 
lifting.  Other nonservice-connected conditions which did not 
affect employability included stable hypertension, 
diverticulosis, obesity, right heel spur, diabetes mellitus, 
obstructive sleep apnea, asymptomatic arthritis of the right 
ankle, chronic folliculitis of the skin, onychomycosis of the 
toenails and actinic keratoses.  

The veteran was provided a VA audiometric examination also in 
August 2004.  Hearing loss ranged from moderate to moderately 
severe sharply sloping to profound in each ear.  Testing 
suggested normal middle ear function.  Word recognition was 
fair for the right ear and poor for the left.

Pursuant to the Board's remand, the veteran was provided 
another VA audiometric examination with claims folder review.  
It was noted that the veteran's chief complaint was hearing 
loss and tinnitus.  It was noted that the veteran reported 
that his hearing loss did not keep him from socializing and 
doing most of the things he liked to do.  It did interfere 
with his ability to communicate clearly.  Examination 
revealed that hearing loss was, as before, moderately severe 
to profound bilaterally.  The audiologist wrote that the 
veteran's hearing loss alone would not be a barrier to some 
employment settings.  She wrote that many individuals with 
the veteran's degree of hearing loss, or worse, functioned 
well in many occupational settings.  His hearing loss could 
cause some problems depending on vocation.  

Pursuant to the Board's remand, the veteran's claims folder 
was referred back to the VA doctor who had conducted the 
earlier general medical examination in 2004 for review and 
production of an opinion.  In an addendum completed in May 
2008, this VA doctor wrote that examination had revealed no 
findings of any active fungal skin dermatophytosis condition 
of the groin or any active or chronic fungal infection of the 
ear, and that the small scar on the back was well healed and 
stable.  He further wrote that the scar on the back and 
absence of any service-connected active ear or skin 
conditions upon examination would collectively have no effect 
on the veteran's ability to sustain gainful employment.

The Board finds that a clear preponderance of the competent 
medical evidence on file is against the veteran's claim for 
TDIU.  The veteran is shown and has reported that he retired 
from employment in 1994, at age 62, and had worked as a metal 
lathe operator.  The veteran's principal service-connected 
disability of hearing loss would seemingly have little if any 
impact on employment as a metal lathe operator, or other 
similar skilled trade machine operator.  There is no evidence 
on file, nor has the veteran presented any evidence or 
argument showing that he has attempted employment and been 
refused based upon his service-connected disabilities.  There 
is certainly no evidence on file which shows or suggests that 
the veteran is unable to follow any gainful occupation solely 
as a result of his severe to profound hearing loss 
disability, which is clearly the veteran's only significantly 
disabling service-connected impairment.  A VA physician and 
VA audiologist have both opined that the veteran's service-
connected disabilities would not preclude him from obtaining 
and maintaining gainful employment.  There is no competent 
clinical opinion to the contrary.  The evidence does not show 
that the veteran subjectively cannot work solely due to 
service connected disability, nor does the evidence show 
objectively that any individual with the veteran's service 
connected disabilities would be unable to engage in 
meaningful gainful employment.   

It is noteworthy, in this regard, that the VA physician who 
conducted the veteran's general medical examination did 
indicate that the veteran's ability to work would be impaired 
by myasthenia gravis, a neuromuscular condition, which caused 
the veteran to experience easy fatigability and make him 
unable to perform constant moderate activity greater than two 
hours at a time.  He also wrote that the veteran's lumbar 
spine disc disease and arthritis would preclude any laborious 
work requiring heavy or repeated lifting.  These 
disabilities, however, are not service connected and may not 
be considered in assessing an award of TDIU.  There is simply 
no competent or objective evidence on file which shows or 
suggests that the veteran's hearing loss, tinnitus, healed 
scar of the back, and dermatophytosis of the groin or fungal 
infection of the ears operate collectively to preclude the 
veteran permanently from engaging in any gainful occupational 
pursuit.  

Finally, this case certainly does not present any 
particularly exceptional or unusual circumstances where the 
Schedular evaluations are shown to be inadequate with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, sufficient to warrant 
referral to the Under Secretary for Benefits, or the Director 
of the Compensation and Pension Service for extra-Schedular 
evaluation consideration of the veteran's TDIU claim.  
38 C.F.R. § 3.321(b).  The assigned Schedular evaluations for 
service connected disability are proper, and although the 
veteran meets the minimum percentage requirements for TDIU 
under 38 C.F.R. § 4.16(a), he is not shown either 
subjectively or objectively to be unable to perform any 
substantially gainful employment solely due to service-
connected disability.  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


